MORROW, Presiding Judge.
Theft of property over the value of $50 Is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular.
In compliance with articles 10a, 658, and 776a, Yernon’s Ann. C. C. P., appellant entered a plea of guilty, waived a jury, and submitted the matter to the court.
*1101The evidence heard in the trial court is not brought up for review.
Nothing is perceived in the’ record which would justify reversal or discussion.
The judgment is affirmed.